DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please CANCEL Claims 31-40.

Please amend Claim 1 such that claim one recites:

1.      A method of making a metal matrix composite vehicle component,
the method comprising:

using a mold comprising:

a male die portion having a mold surface;

a female die portion having a mold surface; and

a plurality of spacers, each spacer comprising a support
surface and an alignment surface extending from at least

wherein the plurality of spacers comprises a first spacer
and a second spacer;

heating the mold to a casting temperature;

placing a ceramic preform on the plurality of spacers, wherein:

the ceramic preform is spaced apart from at least one of the
mold surfaces in a first direction by the support surfaces of
both of the first spacer and the second spacer;

the alignment angle of the alignment surface of the first
spacer facilitates the alignment of the ceramic preform in a
second direction that is orthogonal to the first direction;
and

the alignment angle of the alignment surface of the second
spacer facilitates the alignment of the ceramic preform in a
third direction that is orthogonal to the first direction and
is different from the second direction;

closing the mold to form a mold cavity between the mold
surfaces of the male and female die portions, the ceramic
preform being disposed within the mold cavity;

providing molten metal into the mold cavity; and

pressurizing the molten metal to a casting pressure for a
casting duration to infiltrate the ceramic preform thereby
forming the metal matrix composite vehicle component;

wherein the first spacer and the second spacer have a
longitudinal axis that extends radially from a center axis
of the mold;

wherein the alignment surface of the first spacer is disposed
radially inward from the support surface of the first spacer;
and the alignment surface of the second spacer is disposed
radially inward from the support surface of the second spacer;

wherein the second direction is parallel to the longitudinal axis
of the first spacer; and the third direction is parallel to the
longitudinal axis of the second spacer.

Authorization for this examiner’s amendment was given in an interview with Steve Moore on 01/05/2021.

Allowable Subject Matter
Claims 1-4, 6-16, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method of making a metal matrix composite vehicle component, the method comprising the following. Using a mold comprising a male die portion having a mold surface and female die portion having a mold surface. The mold comprises a plurality of spacers, each spacer comprising a support surface and an alignment surface extending from at least one end of the support surface at an alignment angle, and wherein the plurality of spacers comprises a first spacer and a second spacer. The method comprises heating the mold to a casting temperature. The method comprises placing a ceramic preform on the plurality of spacers, wherein the ceramic preform is spaced apart from at least one of the mold surfaces in a first direction by the support surface of both the first spacer and the second spacer. The alignment angle of the alignment surface of the first spacer facilitates the alignment of the ceramic preform in a second direction that is orthogonal to the first direction. The alignment angle of the alignment surface of the second spacer facilitates the alignment of the ceramic preform in a third direction that is orthogonal to the first direction and is different from the second direction. The method comprises closing the mold to form a mold cavity between the mold surfaces of the male and female die portions, the ceramic preform being disposed within the mold cavity. The method comprises providing molten metal into the mold cavity, and pressurizing the molten metal to a casting pressure for a casting duration to infiltrate the ceramic preform thereby forming the metal matrix composite vehicle component. The method includes the first spacer and the second spacer having a longitudinal axis that extends radially from a center axis of the mold. The alignment surface of the first spacer is disposed radially inward from the support surface of the first spacer, and the alignment surface of the second spacer is disposed radially inward from the support surface of the second spacer. Furthermore, the second direction is parallel to the longitudinal axis of the first spacer, and the first direction is parallel to the longitudinal axis of the second spacer. 

The closest prior art includes the following:

Haug (U.S. Patent No. 6,648,055, previously cited)
Haug teaches a casting tool and method for producing a components, such as those within the automotive industry (Column 1, Lines 13-15; 54-58). Haug teaches the use of a die (i.e., a mold; Figure 1, Char. #1) comprising male portions (i.e., a fixed side; Figure 1, Char. #16), female portions (i.e., a movable side; Figure 1, Char. #17), and a plurality of spacers having support surfaces (i.e., fixing element, and/or pin; Figures 1-7, Char. #’s 7, and 9) (Column 6, Line 38 through Column 8, Line 40). Haug teaches the plurality of spacers comprising a first spacer and a second spacer (Figure 3). 
With respect to the feature of “an alignment surface extending from at least one end of the support surface at an alignment angle” the examiner points out that the support surfaces of Haug have an alignment surface (e.g., the exterior of the support surface) of which is at an angle (e.g., either 0° or 90° respective to orientation) of which is meant to facilitate alignment (column 8, lines 7-22). Thus, Haug teaches the aforementioned limitation. 
Continuing, Haug teaches heating the mold to a casting temperature (Column 10, Lines 31-32). Haug teaches placing a ceramic preform (i.e., an insert; Figures 1-7, Char. #5) on the plurality of spacers (Figure 3; Column 7, Lines 10-12). Haug teaches the ceramic preform is spaced apart from at least one of the mold surfaces in a first direction by a support surfaces of a first spacer and a second spacer (Figure 1, Figure 3; Column 7, Lines 8-16). 
With respect to the feature of “the alignment angle of the alignment surface of the first spacer facilitates the alignment of the ceramic preform in a second direction that is orthogonal to the first direction; and the alignment angle of the alignment surface of the second spacer facilitates the alignment of the ceramic preform in a third direction that is orthogonal to the first direction and is different from the second direction”, the examiner points out that the support surfaces of Haug have alignment surfaces (e.g., the exterior sides of a support surface) of which are at angles (e.g., either 0° or 90° respective to orientation) of which are meant to facilitate alignment in a first direction (e.g., vertically or at a 0° or 90° angle respective to orientation), a second direction that is orthogonal to (i.e., at a right angle to) the first direction (e.g., horizontally or at a 0° or 90° angle respective to the orientation of the first direction), and a third direction that is orthogonal to the first direction and is different from the second direction. The examiner has provided Figure 1 below to show how the plurality of spacers of Haug facilitates alignment in the X, Y, and Z directions (Figure 1, column 7, lines 8-16; Figure 3; Figure 6, column 8, lines 7-22). 

    PNG
    media_image1.png
    624
    417
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    624
    622
    media_image2.png
    Greyscale

Figure 1 - Annotated Figures 3, and 6 of Haug (U.S. Patent No. 6,648,055).

Continuing, Haug teaches closing the mold to form a mold cavity between the mold surfaces of the male and females die portions (i.e., an impression; Figure 1, Char. #4). Haug teaches the ceramic preform being disposed within the mold cavity (Figure 1; Column 7, Lines 8-16). Haug teaches providing molten metal into the cavity (Column 5, Lines 25-39). Haug teaches pressurizing the molten metal to a casting pressure for a casting duration to infiltrate the ceramic preform thereby forming a component (Column 5, Lines 14-24). 
However, Haug does not teach a first spacer and a second spacer having a longitudinal axis that extends radially from a center axis of the mold. The examiner points out that the spacers of Haug extend normal to (e.g., 90° to) the center axis of the mold and are positioned radially rather than extending radially. Haug does not teach a mold wherein the alignment surface of the first spacer is disposed radially inward from the support surface of the first spacer, and the alignment surface of the second spacer is disposed radially inward from the support surface of the second spacer. The examiner points out that the alignment surfaces of Haug are disposed normal to the support surfaces of the spacers. Furthermore, Haug does not teach the second direction being parallel to the longitudinal axis of the first spacer, and the third direction being parallel to the longitudinal axis of the second spacer. The second and third directions of Haug, while being parallel to the first and second spacers, the directions are not parallel to the longitudinal axis of the first and second spacers, and it is considered by the examiner that such an arrangement is a non-obvious choice by Haug alone or in combination with any prior art. 

Hanna (U.S. 2012/0067537, previously cited)
Hanna teaches a method for making brake components by casting within a mold cavity (Paragraphs [0005] and [0006]). Hanna teaches inserting a ceramic preform (i.e., an insert, Figure 3, Char. #16), and supporting it within the mold cavity by way of one or more spacers (Figure 3, Char. #38) (Paragraph [0024]). Hanna teaches a female die portion being a bottom die portion having a bottom mold surface and spacers extending above the bottom die portion and configured to space a preform apart from a bottom mold surface (Figure 3, Paragraph [0024]). 
However, Hanna does not teach a first spacer and a second spacer having a longitudinal axis that extends radially from a center axis of the mold. The examiner points out that, like Haug, the spacers of Hanna extend normal to (e.g., 90° to) the center axis of the mold and are positioned radially rather than extending radially. Hanna does not teach a mold wherein the alignment surface of the first spacer is disposed radially inward from the support surface of the first spacer, and the alignment surface of the second spacer is disposed radially inward from the support surface of the second spacer. The examiner points out that Hanna does not teach an alignment surface upon spacers. Furthermore, Hanna does not teach the second direction being parallel to the longitudinal axis of the first spacer, and the third direction being parallel to the longitudinal axis of the second spacer. The examiner points out that Hanna does not teach an alignment angle of an alignment surface of a first spacer facilitating alignment of a ceramic preform in a second direction that is orthogonal to the first direction and therefore does not teach a second direction as being parallel to the longitudinal axis of a first spacer at the very least.

Haug (U.S. Patent No. 6,298,957, previously cited)
Haug (‘957) teaches a metal matrix composite vehicle component (Abstract). Haug teaches a metal matrix composite portion (e.g., a ceramic sacrificial body; Column 2, Line 66 through Column 3, Line 58) and a metal portion that is substantially free from metal matrix composite material (e.g., aluminum filling metal; Column 4, Lines 11-28). Furthermore, Haug teaches the aforementioned combination allows for the use range to extend to at least 800°C.
However, Haug does not teach a first spacer and a second spacer having a longitudinal axis that extends radially from a center axis of the mold, as Haug does not teach the use of a spacer in general. Haug does not teach a mold wherein the alignment surface of the first spacer is disposed radially inward from the support surface of the first spacer, and the alignment surface of the second spacer is disposed radially inward from the support surface of the second spacer, as Haug does not teach the use of a spacer. Furthermore, Haug does not teach the second direction being parallel to the longitudinal axis of the first spacer, and the third direction being parallel to the longitudinal axis of the second spacer, since Haug does not teach the use of a spacer. 
 
Rao (U.S. 2011/0209842, previously cited)
Rao teaches a system and method for enhancing chaplet fusion within casted parts. Rao teaches that, during casting, cores can be provided for determining voids, cavities, tunnels, etc., and that such cores may be heavy - thus support elements are used to hold the core inside the mold (paragraph [0006]). These support elements may be used to support the core from the bottom, or to anchor it from the top to prevent floating of the core when the casting is poured into the mold (paragraph [0006]). Rao teaches a large number of chaplets may be used to prevent cores from moving during assembly and pouring (paragraph [0006]). Furthermore, Rao teaches a configuration wherein a core if fixed along a vertical direction Z relative to the mold.
However, Rao does not teach a first spacer and a second spacer having a longitudinal axis that extends radially from a center axis of the mold. The examiner points out that Rao does not teach any radial aspect, not center axis with respect to a mold. Rao does not teach a mold wherein the alignment surface of the first spacer is disposed radially inward from the support surface of the first spacer, and the alignment surface of the second spacer is disposed radially inward from the support surface of the second spacer. Furthermore, Rao does not teach the second direction being parallel to the longitudinal axis of the first spacer, and the third direction being parallel to the longitudinal axis of the second spacer. The examiner points out that Rao does not teach any teachings that relate to spacer alignment in any capacity. 

All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitation of claim 1, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references to arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735